

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
OF
DANA L. STONESTREET
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of this ____ day of ________ 2018, by and between HomeTrust Bancshares,
Inc, Asheville, North Carolina (hereinafter referred to as the “Company”) and
Dana L. Stonestreet (the “Employee”).
WHEREAS, the Company and the Employee previously entered into an employment
agreement on July 10, 2012, as amended and restated on November 25, 2013 (the
“Prior Agreement”);
WHEREAS, the Employee currently serves as the President and Chief Executive
Officer of both the Company and HomeTrust Bank, Asheville, North Carolina (the
“Bank”);
WHEREAS, the Board of Directors of the Company believes it is in the best
interests of the Company and the Bank to enter into this Agreement with the
Employee, which amends and restates the Prior Agreement in its entirety, in
order to (a) reduce the amount of severance payable to the Employee under
certain circumstances, (b) clarify the provisions regarding confidential
information, (c) add non-competition provisions and expand the non-solicitation
provisions, (d) ensure compliance with Section 409A of the Code, (e) delete
certain regulatory provisions no longer required to be included in light of the
change in the Bank’s charter, and (f) make certain other changes; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is AGREED as
follows:
1.    Definitions.
(a)     The term “Cash Compensation” shall mean the highest annual base salary
rate paid to the Employee at any time during his employment by the Company and
its Consolidated Subsidiaries, plus the higher of (i) the Employee’s annual
bonus paid during the year immediately preceding the Date of Termination, or
(ii) the Employee’s target bonus for the year in which the Date of Termination
occurs, in each case including any salary or bonus amounts deferred by the
Employee.


(b)    The term "Change in Control" means any of the following events: (1) any
person or persons acting as a group (within the meaning of Section 409A of the
Code) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
outstanding stock of the Company or the Bank; (2) individuals


1

--------------------------------------------------------------------------------




who are members of the Board of Directors of the Company on the date hereof (the
"Incumbent Board") cease for any reason during any 12-month period to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
a majority of the directors comprising the Incumbent Board, or whose nomination
for election by the Company’s stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; (3) any person or persons acting as a group (within the meaning
of Section 409A of the Code) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company or the Bank that have a gross fair market value
of 40% or more of the total gross fair market value of all of the assets of the
Company or the Bank immediately before such acquisition or acquisitions; or (4)
any other event which is not covered by the foregoing subsections but which the
Board of Directors determines to affect control of the Company or the Bank and
with respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of this Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must also be deemed to be either a change in the ownership of the Company
or the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank within the meaning of Section 409A of the Code.


(c)    The term “Code” means the Internal Revenue Code of 1986, as amended, or
any successor code thereto.
(d)    The term “Consolidated Subsidiaries” means any subsidiary or subsidiaries
of the Company (or its successors) that are part of the consolidated group of
the Company (or its successors) for federal income tax reporting.
(e)    The term “Date of Termination” means the date upon which the Employee's
employment with the Company and its Consolidated Subsidiaries ceases, as
specified in a notice of termination pursuant to Section 8 of this Agreement,
provided that all references in this Agreement to a Date of Termination that
results in the payment of severance shall mean the date of the Executive’s
involuntary Separation from Service.
(f)    The term “Effective Date” means the date first written above.
(g)    The term “Health Insurance Benefits” shall mean the benefits to be
provided pursuant to Section 7(a) or Section 7(b) of this Agreement to the
Employee and his dependents who are covered by the Company or any of its
Consolidated Subsidiaries at the time of the Employee’s Involuntary Termination
(each such person, including the Employee, a “Covered Person” and collectively
the “Covered Persons”) for the time period set forth in Section 7(a) or 7(b) of
this Agreement as applicable (the “Coverage Period”), which benefits shall
consist of the following: (i) if the Covered Person is not eligible for Medicare
as of the Date of Termination, then the Company or the Bank shall pay 100% of
the premiums for COBRA coverage for such Covered Person until the earlier of (A)
the expiration of the COBRA period, (B) the expiration of the Coverage Period,
(C) the date the Covered Person becomes eligible for Medicare or (D) the death
of such person; (ii) if the Covered Person is participating in Medicare


2

--------------------------------------------------------------------------------




as of the Date of Termination, then the Company or the Bank shall pay 100% of
the premium costs for such person’s Medicare coverage (including each part of
Medicare in which such person participates, including but not limited to Parts
A, B and D of Medicare, Medicare advantage plans and Medigap plans) until the
earlier of the expiration of the Coverage Period or the death of such person;
(iii) if the Covered Person is not participating in Medicare as of the Date of
Termination but becomes eligible for Medicare prior to the expiration of the
COBRA period, then the Company or the Bank shall pay 100% of the premiums for
COBRA coverage for such Covered Person until the date the Covered Person becomes
eligible for Medicare and shall thereafter pay 100% of the premium costs for
such person’s Medicare coverage (including each part of Medicare in which such
person participates, including but not limited to Parts A, B and D of Medicare,
Medicare advantage plans and Medigap plans) until the earlier of the expiration
of the Coverage Period or the death of such person; and (iv) if the Covered
Person will not be eligible for Medicare prior to the expiration of the COBRA
period and if the Coverage Period extends beyond the expiration of the COBRA
period, then in addition to the premiums specified in clause (i) above, the
Company or the Bank shall make a lump sum cash payment to the Employee within 30
days following the Date of Termination in an amount equal to the projected cost
of providing health insurance coverage from the expiration of the COBRA period
to the expiration of the Coverage Period, with the projected cost to be based on
the costs being incurred immediately prior to the Involuntary Termination as
increased by 15% on each scheduled renewal date; provided, however, that in the
event that the continued participation of the Covered Person in any insurance
plan as provided above is barred or would trigger the payment of an excise tax
under Section 4980D of the Code, or during the Coverage Period any such
insurance plan is discontinued, then the Company and the Bank shall at their
election either (A) arrange to provide the Covered Person with alternative
benefits substantially similar to those which the Covered Person was entitled to
receive under such insurance plan immediately prior to the Date of Termination,
provided that the alternative benefits do not trigger the payment of an excise
tax under Section 4980D of the Code, or (B) in the event that the continuation
of any insurance coverage as specified above would trigger the payment of an
excise tax under Section 4980D of the Code or in the event such continued
coverage is unable to be provided by the Company or the Bank, pay to the
Employee within 30 days following the Date of Termination (or within 30 days
following the discontinuation of the benefits if later) a lump sum cash amount
equal to the projected cost to the Company and the Bank of providing continued
coverage to the Covered Person until the expiration of the Coverage Period, with
the projected cost to be based on the costs being incurred immediately prior to
the Involuntary Termination (or the discontinuation of the benefits if later),
as increased by 15% on each scheduled renewal date. Any insurance premiums
payable by the Company or the Bank as specified above shall be payable at such
times and in such amounts (except that the Company or the Bank shall also pay
any employee portion of the premiums) as if the Employee was still an employee
of the Company or its Consolidated Subsidiaries, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Company or the Bank in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Company or the Bank in any other taxable year.


(h)    The term “Involuntary Termination” means a termination of the employment
of the Employee (i) by the Company without his express written consent; or (ii)
by


3

--------------------------------------------------------------------------------




the Employee by reason of a material diminution of or interference with his
duties, titles, responsibilities or benefits, including any of the following
actions unless consented to in writing by the Employee: (1) a requirement that
the Employee be based at any place other than Asheville, North Carolina, or
within 20 miles thereof, except for reasonable travel on Company or Bank
business; (2) a material demotion of the Employee; (3) a material reduction in
the number or seniority of Company or Bank personnel reporting to the Employee
or a material reduction in the frequency with which, or in the nature of the
matters with respect to which, such personnel are to report to the Employee,
other than as part of a Company- or Bank-wide reduction in staff; (4) a material
reduction in the Employee’s salary or a material adverse change in the
Employee’s perquisites, benefits, contingent benefits or paid time off, other
than prior to a Change in Control as part of an overall program applied
uniformly and with equitable effect to all members of the senior management of
the Company or the Bank; (5) a material permanent increase in the required hours
of work or the workload of the Employee; or (6) the failure of the Board of
Directors (or a board of directors of a successor of the Company) to elect him
as President and Chief Executive Officer of the Company (or a successor of the
Company) or any action by the Board of Directors of the Company (or a board of
directors of a successor of the Company) removing him from such offices, or the
failure of the board of directors of the Bank (or any successor of the Bank) to
elect him as President and Chief Executive Officer of the Bank (or any successor
of the Bank) or any action by such board of directors (or board of a successor
of the Bank) removing him from any of such offices; provided in each case that
Involuntary Termination shall mean a cessation or reduction in the Employee’s
services for the Company and the Bank (and any other affiliated entities that
are deemed to constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3)) that constitutes a “Separation from Service” as determined
under Section 409A of the Code, taking into account all of the facts,
circumstances, rules and presumptions set forth in Treasury Regulation
§1.409A-1(h) and that also constitutes an involuntary Separation from Service
under Treasury Regulation §1.409A-1(n). In addition, before the Employee
terminates his employment pursuant to clauses (1) through (6) of the preceding
sentence, the Employee must first provide written notice to the Company within
ninety (90) days of the initial existence of the condition, describing the
existence of such condition, and the Company shall thereafter have the right to
remedy the condition within thirty (30) days following the date it received the
written notice from the Employee. If the Company remedies the condition within
such thirty (30) day cure period, then the Employee shall not have the right to
terminate his employment as the result of such event. If the Company does not
remedy the condition within such thirty (30) day cure period, then the Employee
may terminate his employment as the result of such event at any time within
sixty (60) days following the expiration of such cure period. All references in
this Agreement to an Involuntary Termination that results in the payment of
severance shall mean an involuntary Separation from Service under Treasury
Regulation §1.409A-1(n). The term “Involuntary Termination” does not include
Termination for Cause, termination of employment due to death pursuant to
Section 7(g) of this Agreement, termination of employment due to Disability
pursuant to Section 7(h) of this Agreement, or suspension or temporary or
permanent prohibition from participation in the conduct of the affairs of a
depository institution under Section 8 of the Federal Deposit Insurance Act.




4

--------------------------------------------------------------------------------




(i)    The term “Other Insurance Benefits” shall mean the group life insurance,
key man life insurance and long-term disability insurance benefits to be
provided pursuant to Section 7(a) or Section 7(b) of this Agreement for the
benefit of the Employee and his dependents and beneficiaries who would have been
eligible for such benefits if the Employee had not suffered an Involuntary
Termination in the event such benefits were provided immediately prior to the
Date of Termination, with (i) such benefits to be provided on the same terms as
if the Employee had continued to remain employed as an executive officer of the
Company and the Bank, (ii) such benefits to be provided until the expiration of
the time period set forth in Section 7(a) or 7(b) of this Agreement as
applicable (the “Coverage Period”) or the Employee’s death, whichever occurs
first, and (iii) the Company or the Bank to pay 100% of the premiums for such
continued insurance coverage; provided, however, that in the event that the
continued participation of the Employee in any insurance plan specified above is
barred, or during the Coverage Period any such insurance plan is discontinued,
then the Company and the Bank shall at their election either (A) arrange to
provide the Employee with alternative benefits substantially similar to those
which the Employee was entitled to receive under such insurance plan immediately
prior to the Date of Termination, or (B) in the event such continued coverage is
unable to be provided by the Company or the Bank, pay to the Employee within 30
days following the Date of Termination (or within 30 days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Company and the Bank of providing continued coverage to
the Employee until the expiration of the Coverage Period, with the projected
cost to be based on the costs being incurred immediately prior to the
Involuntary Termination (or the discontinuation of the benefits if later), as
increased by 15% on each scheduled renewal date. Any insurance premiums payable
by the Company or the Bank as specified above shall be payable at such times and
in such amounts (except that the Company or the Bank shall also pay any employee
portion of the premiums) as if the Employee was still an employee of the Company
or its Consolidated Subsidiaries, subject to any increases in such amounts
imposed by the insurance company, and the amount of insurance premiums required
to be paid by the Company or the Bank in any taxable year shall not affect the
amount of insurance premiums required to be paid by the Company or the Bank in
any other taxable year.


(j)    The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.
(k)    The terms “Termination for Cause” and “Terminated for Cause” mean any of
the following: (i) the commission by the Employee of a willful act (including,
without limitation, a dishonest or fraudulent act) or a grossly negligent act,
or the willful or grossly negligent omission to act by the Employee, which is
intended to cause, does cause or is reasonably likely to cause material harm to
the Company or any of its Consolidated Subsidiaries (including harm to its
business reputation); (ii) the indictment of the Employee for the commission or
perpetration by the Employee of any felony or any crime involving dishonesty,
moral turpitude or fraud; (iii) the material breach by the Employee of this
Agreement; (iv) the receipt of any formal written notice that any regulatory
agency having jurisdiction over the Company or the Bank intends to institute any
formal regulatory action against the Employee, the Company or the Bank (provided
that the Board determines in good faith, with the Employee abstaining from
participating in the vote on the matter, that the subject matter of such action


5

--------------------------------------------------------------------------------




involves acts or omissions by the Employee); (v) the exhibition by the Employee
of a standard of behavior within the scope of his employment that is materially
disruptive to the orderly conduct of the business operations of the Company or
any of its Consolidated Subsidiaries (including, without limitation, substance
abuse or sexual misconduct) to a level which, in the Board’s good faith and
reasonable judgment, with the Employee abstaining from participating in the vote
on the matter, is materially detrimental to the best interests of the Company or
any of its Consolidated Subsidiaries; (vi) the failure of the Employee to devote
his full business time and attention to his employment as provided under this
Agreement; or (vii) the failure of the Employee to adhere to any policy or code
of conduct of the Company or any of its Consolidated Subsidiaries which causes,
or is reasonably likely to cause, material harm to the Company or any of its
Consolidated Subsidiaries; provided that, if the Board of Directors determines
in its good faith discretion that the breach, behavior or failure specified in
clauses (iii), (v), (vi) or (vii) above is capable of being cured by the
Employee, then Cause shall not be deemed to exist with respect to such matter if
the Employee cures the breach, behavior or failure to the satisfaction of the
Board of Directors within 10 days following written notice to the Employee of
such breach, behavior or failure. No act or failure to act by the Employee shall
be considered willful unless the Employee acted or failed to act with an absence
of good faith and without a reasonable belief that his action or failure to act
was in the best interest of the Company or the Bank. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Employee and an opportunity for the
Employee to present his views on the matter to the Board either in person
without counsel or in writing), stating that in the good faith opinion of the
Board of Directors the Employee has engaged in conduct described in the
preceding sentence and specifying the particulars thereof in detail. The
opportunity of the Employee to be heard before the Board shall not affect the
right of the Employee to arbitration as set forth in Section 18 of this
Agreement. The Board of Directors reserves the right to suspend the Employee
with pay pending the determination of Cause under this Section 1(k), as
appropriate.


2.    Term. The initial term of this Agreement shall continue until the
three-year anniversary of the Effective Date, subject to earlier termination as
provided herein. On each annual anniversary of the Effective Date, the term
shall be extended for a period of one year in addition to the then-remaining
term, provided that the Company has not given notice to the Employee in writing
at least 90 days prior to such annual anniversary date that the term of this
Agreement shall not be extended further, and provided further that the Employee
has not received an unsatisfactory performance review by either the Board of
Directors or the board of directors of the Bank. No annual extension can
automatically extend beyond the Employee’s 75th birthday.
3.    Employment. The Employee is employed as the President and Chief Executive
Officer of the Company and as the President and Chief Executive Officer of the
Bank. As such, the Employee shall render administrative and management services
as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties as the Board of
Directors or the board of directors of the Bank may prescribe from time to time.


6

--------------------------------------------------------------------------------




The Employee shall also render services to any Consolidated Subsidiary as
requested by the Company or the Bank from time to time consistent with his
executive position. The Employee shall devote his best efforts and reasonable
time and attention to the business and affairs of the Company and the Bank to
the extent necessary to discharge his responsibilities hereunder. The Employee
may (i) serve on corporate or charitable boards or committees, and (ii) manage
personal investments, so long as such activities do not interfere materially
with performance of his responsibilities hereunder.
4.    Cash Compensation.
(a)    Salary. The Company agrees to pay the Employee during the term of this
Agreement a base salary (the “Company Salary”) the annualized amount of which
shall be not less than the annualized aggregate amount of the Employee’s base
salary from the Company and its Consolidated Subsidiaries in effect as of the
Effective Date; provided that any amounts of salary actually paid to the
Employee by any Consolidated Subsidiaries shall reduce the amount to be paid by
the Company to the Employee. The Company Salary shall be paid no less frequently
than monthly and shall be subject to customary tax withholding. The amount of
the Employee’s Company Salary may be increased (but shall not be decreased other
than prior to a Change in Control as part of an overall program applied
uniformly and with equitable effect to all members of senior management of the
Company or the Bank) from time to time in accordance with the amounts of salary
approved by the Board of Directors or the board of directors of any of the
Consolidated Subsidiaries after the Effective Date, or by the compensation
committee of the Board of Directors of any of the foregoing entities.
(b)    Bonuses. The Employee shall be entitled to participate in an equitable
manner with all other executive officers of the Company and the Bank in such
performance-based and discretionary bonuses, if any, as are authorized and
declared by the Board of Directors for executive officers of the Company and by
the board of directors of the Bank for executive officers of the Bank, or by the
compensation committee of the Board of Directors of any of the foregoing
entities. Any discretionary bonus shall be paid not later than 2½ months after
the year in which the Employee obtains a legally binding right to the bonus. If
the discretionary bonus cannot be paid by that date, then it shall be paid on
the next following April 15, or such other date during the year as permitted
under Section 409A.
(c)    Expenses. The Employee shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Employee in performing services
under this Agreement in accordance with the policies and procedures applicable
to the executive officers of the Company and the Bank, provided that the
Employee accounts for such expenses as required under such policies and
procedures.
5.    Benefits.
(a)    Participation in Benefit Plans. The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and the
Bank generally, in all plans of the Company and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage (except to the


7

--------------------------------------------------------------------------------




extent covered by Medicare), travel and accident insurance, education, cash
bonuses, and other retirement or employee benefits or combinations thereof. In
addition, the Employee shall be entitled to be considered for benefits under all
of the stock and stock option related plans in which the Company's or the Bank's
executive officers are eligible or become eligible to participate.
(b)  Fringe Benefits. The Employee shall be eligible to participate in, and
receive benefits under, any other fringe benefit plans or perquisites which are
or may become generally available to the Company’s or the Bank’s executive
officers and other such benefits as the Board of Directors may provide in its
discretion.
6.    Paid Time Off. The Employee shall be entitled to paid time off each year
in accordance with the policies established by the Board of Directors and the
board of directors of the Bank for executive officers. The Employee shall also
be eligible for voluntary leaves of absence, with or without pay, from time to
time at such times and upon such conditions as the Board of Directors may
determine in its discretion.
7.    Termination of Employment.
(a)    Involuntary Termination. If the Employee experiences an Involuntary
Termination, such termination of employment shall be subject to the Company’s
obligations under this Section 7. In the event of the Involuntary Termination of
the Employee (other than an Involuntary Termination at the time of or within 12
months following a Change in Control), the Company or the Bank shall, subject to
the Employee executing and not revoking a general release of claims pursuant to
Section 7(c) below, (i) pay to the Employee monthly one-twelfth of his Cash
Compensation until the expiration of the remaining term of this Agreement, with
such payments to commence as of the first business day of the month following
the date the general release of claims is executed and the revocation period
expires without the release being revoked, except as otherwise set forth below
or in Section 7(c) below, (ii) provide Health Insurance Benefits to each Covered
Person until the expiration of the remaining term of this Agreement or such
Covered Person’s death, whichever first occurs, and (iii) provide Other
Insurance Benefits until the expiration of the remaining term of this Agreement
or the Employee’s death, whichever first occurs. If the Employee is a “Specified
Employee” (as defined in Section 409A) at the time of his Separation from
Service, then payments under this Section 7(a) which are not covered by the
separation pay plan exemption from Section 409A set forth in Treasury Regulation
§1.409A-1(b)(9)(iii) and which would otherwise be paid within the first six
months following the Separation from Service, and as such constitute deferred
compensation under Section 409A, shall not be paid until the 185th day following
the Employee’s Separation from Service, or his earlier death (the “Delayed
Distribution Date”). Any payments deferred on account of the preceding sentence
shall be accumulated without interest and paid with the first payment that is
payable in accordance with the preceding sentence and Section 409A. To the
extent permitted by Section 409A, amounts payable under this Section 7(a) which
are considered deferred compensation shall be treated as payable after amounts
which are not considered deferred compensation (i.e., which are considered
payable on account of an involuntary Separation from Service as herein defined
pursuant to a separation pay plan).




8

--------------------------------------------------------------------------------




(b)    Change in Control. In the event that the Employee experiences an
Involuntary Termination at the time of or within 12 months following a Change in
Control, then in lieu of the Company’s obligations under Section 7(a) of this
Agreement, the Company or the Bank shall, subject to the Employee executing and
not revoking a general release of claims pursuant to Section 7(c) below, (i) pay
to the Employee a lump sum cash amount equal to three times the Employee’s Cash
Compensation, with such lump sum payment to be made within 10 business days
following the date the general release of claims is executed and the revocation
period expires without the release being revoked, except as otherwise set forth
in Section 7(c) below, (ii) provide Health Insurance Benefits to each Covered
Person until the three-year anniversary of the Date of Termination or such
Covered Person’s death, whichever first occurs, and (iii) provide Other
Insurance Benefits until the three-year anniversary of the Date of Termination
or the Employee’s death, whichever first occurs. The lump sum cash payment
pursuant to this Section 7(b) is intended to be, and shall be construed as,
exempt from Section 409A of the Code in reliance upon the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4).
(c)    The obligations of the Company and the Bank to pay severance or provide
benefits under either Section 7(a) or 7(b) above is expressly conditioned upon
the Employee executing a general release of claims within the time period set
forth in the release to be provided to him by the Company and not revoking such
release, with such general release to release any and all claims, charges and
complaints which the Employee may have against the Company and its Consolidated
Subsidiaries, as well as the directors, officers and employees of such entities,
in connection with the Employee’s employment with the Company and its
Consolidated Subsidiaries and the termination of such employment.
Notwithstanding any other provision contained in this Agreement, in the event
the time period that the Employee has to consider the terms of such general
release (including any revocation period under such release) commences in one
calendar year and ends in the succeeding calendar year, then the payments shall
not commence or be paid until the succeeding calendar year.
(d)    Certain Reduction of Payments by the Bank.
(i)     In the event that the aggregate payments or benefits to be provided to
the Employee pursuant to this Agreement, together with other payments and
benefits which the Employee has a right to receive from the Company or its
Consolidated Subsidiaries or any their successors are deemed to be parachute
payments as defined in Section 280G of the Code or any successor thereto (the
“Severance Benefits”), then the net-after-tax benefit of the Severance Benefits
without reduction shall be compared to the net-after-tax benefit of the
Severance Benefits if such Severance Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three times the Employee’s “base amount,” as determined in
accordance with Section 280G of the Code. If the Non-Triggering Amount less the
product of the Tax Rate (as defined below) would be greater than the aggregate
value of the Severance Benefits (without such reduction) minus (i) the amount of
the excise tax required to be paid by the Employee thereon by Section 4999 of
the Code and further minus (ii) the product of the Severance Benefits (without
such reduction) and the Tax Rate, then the Severance Benefits shall be reduced
to the Non-Triggering Amount; otherwise, the Employee shall be entitled to
receive the full amount of the Severance Benefits and shall be responsible for


9

--------------------------------------------------------------------------------




paying the excise tax imposed by Section 4999 of the Code. For purposes of this
section, “Tax Rate” shall mean the sum of (a) the highest marginal federal,
state and local income tax rates applicable to the Employee, and (b) the Social
Security and Medicare tax rates applicable to such payment, as adjusted for any
phase out of federal tax deductions and any benefit associated with state or
local tax deductions. If the Severance Benefits are required to be reduced to
the Non-Triggering Amount, then the cash severance shall be reduced first,
followed by a reduction in the fringe benefits to be provided in kind. Nothing
contained in this Section 7(d)(i) shall result in a reduction of any payments or
benefits to which the Employee may be entitled upon termination of employment
under any circumstances other than as specified in this Section 7(d)(i), or a
reduction in the payments and benefits specified in Section 7(b) below zero.    


(ii)    All determinations required to be made under this Section 7(d) related
to the application of Section 280G of the Code shall be made by the Company’s
independent auditors or by such other firm with recognized expertise as may be
selected by the Company (such auditors or, if applicable, such other firm are
hereinafter referred to as the “Advisory Firm”). The Advisory Firm shall, within
ten business days of the Date of Termination or at such earlier time as is
requested by the Company, provide to both the Company and the Employee detailed
supporting calculations showing both the net-after-tax benefit of the Severance
Benefits if the Employee receives the full amount of such benefits and the
net-after-tax benefit of the Severance Benefits if such benefits are reduced to
the Non-Triggering Amount, together with an opinion that if the Severance
Benefits are required to be reduced to the Non-Triggering Amount, then the
Company will have substantial authority to deduct for purposes of Section 280G
of the Code (before taking into account any amount not deductible under Section
162(m) of the Code) the amount of the reduced Severance Benefits and that the
Employee will have substantial authority not to report on his federal income tax
return any excise tax imposed by Section 4999 of the Code with respect to the
reduced Severance Benefits. Any such determination and opinion by the Advisory
Firm shall be binding upon the Company and the Employee. The Company and the
Employee shall cooperate fully with the Advisory Firm, including without
limitation providing to the Advisory Firm all information and materials
reasonably requested by it, in connection with the making of the determinations
required under this Section 7(d).


(iii)    As a result of uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Advisory Firm hereunder, it
is possible that Severance Benefits will have been made by the Company which
should not have been made (“Overpayment”) or that additional Severance Benefits
will not have been made by the Company which should have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Advisory Firm, based upon the assertion by
the Internal Revenue Service against the Employee of a deficiency which the
Advisory Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Employee shall be repaid by the Employee to
the Company together with interest at the applicable federal rate provided for
in Section 1274 of the Code, with such repayment to be made within 60 days
following the date the amount of the Overpayment has been communicated to the
Employee. In the event that the Advisory Firm, based upon controlling precedent
or other substantial authority,


10

--------------------------------------------------------------------------------




determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Employee together with
interest at the applicable federal rate provided for in Section 1274 of the
Code, with such payment to be made within 60 days following the date the amount
of the Underpayment has been communicated to the Company.


(iv)    Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.
(e)    Termination for Cause.  In the event of Termination for Cause, the
Company shall have no further obligation to the Employee under this Agreement
after the Date of Termination.
(f)    Voluntary Termination. The Employee may terminate his employment
voluntarily at any time by a notice pursuant to Section 8 of this Agreement. In
the event that the Employee voluntarily terminates his employment other than by
reason of any of the actions that constitute Involuntary Termination under
Section 1(h)(ii) of this Agreement (“Voluntary Termination”), the Company shall
be obligated to the Employee for the amount of his Company Salary and benefits
only through the Date of Termination, at the time such payments are due, and the
Company shall have no further obligation to the Employee under this Agreement.
(g)    Death. In the event of the death of the Employee while employed under
this Agreement and prior to any termination of employment, the Company shall pay
to the Employee’s estate, or such person or beneficiary as the Employee may have
previously designated in writing, (i) a lump sum equal to the Employee’s Cash
Compensation through the last day of the calendar month in which the Employee’s
death occurred plus the greater of (A) an additional period of three months of
the Employee’s Cash Compensation, or (B) if the Employee died within six months
prior or 12 months following such Change in Control, the Change in Control
payment set forth in Section 7(b); and (ii) the amounts of any benefits or
awards which, pursuant to the terms of any applicable plan or plans, were earned
with respect to the fiscal year in which the Employee died and which the
Employee would have been entitled to receive if he had continued to be employed,
and the amount of any bonus or incentive compensation for such fiscal year which
the Employee would have been entitled to receive if he had continued to be
employed, pro-rated in accordance with the portion of the fiscal year prior to
his death, provided that the amounts covered by clause (ii) of this Section 7(g)
shall be payable when and as ordinarily payable under the applicable plans. The
lump sum payable pursuant to clause (i) of this Section 7(g) shall be payable
within 30 days following the date of death, provided that if the Employee died
within six months prior to a Change in Control, any additional payment required
pursuant to clause (i)(B) of this Section 7(g) shall be payable within 30 days
following the date of the Change in Control.




(h)    Permanent Disability. One of the benefits currently provided by the Bank
(which benefit will be continued during the term of the Agreement by the Company
or the Bank) is disability insurance for the benefit of the Employee (either
pursuant to a disability program


11

--------------------------------------------------------------------------------




sponsored by the Bank (or the Company after the date hereof) for employees
generally or a related “carve out” or similar disability income policy owned by
the Employee that is established in conjunction with the disability program
sponsored by the Bank (or the Company after the date hereof), regardless if the
premium is paid by the Company, the Bank or the Employee, or a combination of
them (the "Disability Plan"). For purposes of this Agreement, the term
“Disability” shall mean the Employee is either (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under a Disability Plan covering employees of the Company
or any of the Consolidated Subsidiaries. The Company may terminate the
employment of the Employee after having established that the Employee has
incurred a Disability. After exhaustion of all Paid Time Off days allocated for
a calendar year pursuant to Section 6, the Company will pay to the Employee
monthly one-twelfth of his Cash Compensation for the remainder of the term of
this Agreement, reduced by the proceeds of any Disability Plan then in effect.
If the Employee’s employment is terminated on account of Disability (as defined
above) during the one year commencing on the effective date of a Change in
Control, then he shall receive the Change in Control payment and benefits
described in Section 7(b), payable at the same time and in the same manner as
provided for under Section 7(b) of this Agreement, in lieu of any payment under
this Section 7(h).


8.    Notice of Termination. In the event that the Company desires to terminate
the employment of the Employee during the term of this Agreement, the Company
shall deliver to the Employee a written notice of termination, stating whether
such termination constitutes Termination for Cause or Involuntary Termination or
is due to Disability, setting forth in reasonable detail the facts and
circumstances that are the basis for the termination, and specifying the date
upon which employment shall terminate, which date shall be at least 30 days
after the date upon which the notice is delivered, except in the case of
Termination for Cause. In the event that the Employee determines in good faith
that he has experienced an event giving rise to an Involuntary Termination of
his employment if not cured, he shall send a written notice to the Company in
accordance with Section 1(h) of this Agreement. In the event that the Employee
desires to effect a Voluntary Termination, he shall deliver a written notice to
the Company, stating the date upon which employment shall terminate, which date
shall be at least 30 days after the date upon which the notice is delivered,
unless the parties agree to a date sooner.
9.    Attorneys Fees. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Employee
as a result of (i) the Employee’s contesting or disputing any termination of
employment, or (ii) the Employee’s seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the Company (or its successors) or any of the Consolidated
Subsidiaries under which the Employee is or may be entitled to receive benefits;
provided that the Company’s obligation to pay such fees and expenses is subject
to the Employee prevailing with respect to the matters in dispute in any action
initiated by the Employee or the Employee having been determined to have acted
reasonably and in good faith with respect to any action


12

--------------------------------------------------------------------------------




initiated by the Company. The Company agrees to pay such legal fees and related
expenses to the extent permitted by law within 60 days following the date the
Executive provides notice to the Company with respect to such amounts, and in
the event it is subsequently determined that the Employee is not entitled to
such payments as a result of the proviso clause in the preceding sentence, the
Employee shall repay to the Company within 60 days following such determination
any payments for legal fees and related expenses as to which the Employee was
not entitled.


10.    Non-Disclosure, Non-Competition and Non-Solicitation Provisions.
(a)    Non-Disclosure. The Employee acknowledges that he has acquired, and will
continue to acquire while employed by the Company and/or performing services for
the Consolidated Subsidiaries, special knowledge of the business, affairs,
strategies and plans of the Company and the Consolidated Subsidiaries which has
not been disclosed to the public and which constitutes confidential and
proprietary business information owned by the Company and the Consolidated
Subsidiaries, including but not limited to, information about the customers,
customer lists, software, data, formulae, processes, inventions, trade secrets,
marketing information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries (“Confidential Information”). The Employee agrees
that, without the prior written consent of the Company, he shall not, during the
term of his employment or at any time thereafter, in any manner directly or
indirectly disclose any Confidential Information to any person or entity other
than the Company and the Consolidated Subsidiaries. Notwithstanding the
foregoing, if the Employee is requested or required (including but not limited
to by oral questions, interrogatories, requests for information or documents in
legal proceeding, subpoena, civil investigative demand or other similar process)
to disclose any Confidential Information, the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
10(a). If, in the absence of a protective order or other remedy or the receipt
of a waiver from the Company, the Employee is nonetheless legally compelled to
disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, the Employee may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which is legally required to be disclosed, provided that the
Employee exercise his best efforts to preserve the confidentiality of the
Confidential Information, including without limitation by cooperating with the
Company and/or a Consolidated Subsidiary to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information by such tribunal. Notwithstanding anything to the
contrary herein, the parties hereto agree that nothing contained in this
Agreement limits the Employee’s ability to report information to or file a
charge or complaint with the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, the Federal Deposit Insurance Corporation,
the Board of Governors of the Federal Reserve System or any other federal, state
or local governmental agency or commission that has jurisdiction over the
Company or any Consolidated Subsidiary (the “Government Agencies”). The Employee
further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any


13

--------------------------------------------------------------------------------




investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company and/or any Consolidated Subsidiary. This Agreement does not limit the
Employee’s right to receive an award for information provided to any Government
Agencies. In addition, pursuant to the Defend Trade Secrets Act of 2016, the
Employee understands that an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  Further, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual (y) files any document
containing the trade secret under seal; and (z) does not disclose the trade
secret, except pursuant to court order. On the Date of Termination, the Employee
shall promptly deliver to the Company all copies of documents or other records
(including without limitation electronic records) containing any Confidential
Information that is in his possession or under his control, and shall retain no
written or electronic record of any Confidential Information.


(b)    Non-Competition. As partial consideration for the severance payments and
benefits to be provided to the Employee pursuant to Section 7 of this Agreement,
the Employee agrees that during the two-year period next following the Date of
Termination (the “Non-Competition Period”), the Employee shall not engage in,
become interested in, directly or indirectly, as a sole proprietor, as a partner
in a partnership, or as a shareholder in a corporation, or become associated
with, in the capacity of employee, director, officer, principal, agent,
consultant, trustee or in any other capacity whatsoever, any enterprise or
entity with an office located within 50 miles of any office of the Company or
any Consolidated Subsidiary during the Non-Competition Period, which
proprietorship, partnership, corporation, enterprise or other entity is engaged
in any line of business conducted by the Company or any banking subsidiary of
the Company during the Non-Competition Period, including but not limited to
entities which lend money and take deposits (in each case, a “Competing
Business”), provided, however, that this provision shall not prohibit the
Employee from owning bonds, non-voting preferred stock or up to five percent
(5%) of the outstanding common stock of any Competing Business if such common
stock is publicly traded.


(c)    Non-Solicitation. As partial consideration for the severance payments and
benefits to be provided to the Employee pursuant to Section 7 of this Agreement,
the Employee agrees that during the three-year period next following the Date of
Termination, the Employee shall not directly or indirectly (i) solicit or
induce, or cause others to solicit or induce, any employee of the Company or any
Consolidated Subsidiary to leave the employment of such entities, or (ii)
solicit (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of the Company or any Consolidated Subsidiary) any
customer of the Company or any Consolidated Subsidiary to transact business with
any Competing Business, or to reduce or refrain from doing any business with the
Company or any Consolidated Subsidiary, or interfere


14

--------------------------------------------------------------------------------




with or damage (or attempt to interfere with or damage) any relationship between
the Company or any Consolidated Subsidiary and any such customers.
The provisions of this Section 10 shall survive any termination of the
Employee’s employment and any termination of this Agreement.
11.    No Assignments.
(a)    This Agreement is personal to each of the parties hereto, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) by an assumption agreement in
form and substance satisfactory to the Employee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation and benefits from
the Company in the same amount and on the same terms as provided for upon an
Involuntary Termination under Section 7(b) hereof. For purposes of implementing
the provisions of this Section 11(a), the date on which any such succession
becomes effective shall be deemed the Date of Termination.
(b)    This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
12.    No Mitigation. The Employee shall not be required to mitigate the amount
of any salary or other payment or benefit provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Employee as the result of employment by another employer, by retirement
benefits after the Date of Termination or otherwise.
13.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its principal
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.
14.    Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
15.    Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


15

--------------------------------------------------------------------------------




16.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
17.    Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina.
18.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (other than relating to the enforcement of the provisions of
Section 10) shall be settled exclusively by arbitration before a single
arbitrator in Asheville, North Carolina under the commercial arbitration rules
of the American Arbitration Association (the “AAA”) then in effect. Judgment may
be entered on the arbitrator's award in any court having jurisdiction. The
arbitrator shall be selected by the mutual agreement of the parties within ten
(10) business days of the date when the parties shall first have the opportunity
to select an arbitrator (the “Selection Period”); provided, however, that if the
parties fail to agree upon an arbitrator by the expiration of the Selection
Period, each party shall, within five (5) business days after the expiration of
the Selection Period, select an arbitrator from the list of arbitrators provided
by the AAA and the two arbitrators so selected by each party, acting
independently, shall, as soon as practicable and within thirty (30) days of both
being selected, agree upon the selection of the arbitrator to arbitrate the
controversy or claim.
19.    Equitable and Other Judicial Relief.
(a)    It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement.
The covenants in Section 10(b) with respect to the geographic area surrounding
each office shall be deemed to be separate covenants with respect to each
office, and should any court of competent jurisdiction conclude or find that
this Agreement or any portion is not enforceable with respect to a particular
office, such conclusion or finding shall in no way render invalid or
unenforceable the covenants herein with respect to any other office.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, including without limitation the geographic scope or
duration of such provision, the parties hereto agree that the court or authority
making such determination shall have the power to reduce the scope or duration
of such provision or to delete specific words or phrases as necessary (but only
to the minimum extent necessary) to cause such provision or part to be valid and
enforceable. If such court or authority does not have the legal authority to
take the actions described in the preceding sentence, the parties agree to
negotiate in good faith a modified provision that would, in so far as possible,
reflect the original intent of this Agreement, including without limitation
Section 10 hereof, without violating applicable law.


(b)    The Employee acknowledges that any breach of Section 10 will result in
irreparable damage to the Company for which the Company will not have an
adequate remedy at law, especially in light of the impossibility of ascertaining
exact money damages. In addition to any other remedies and damages available to
the Company, the Employee further acknowledges


16

--------------------------------------------------------------------------------




that the Company shall be entitled to seek a temporary restraining order as well
as preliminary and permanent injunctive relief hereunder to enjoin any breach or
threatened breach of Section 10 of this Agreement, and the Employee hereby
consents to any restraining order or injunction issued in favor of the Company
by any court of competent jurisdiction, without prejudice to any other right or
remedy to which the Company may be entitled. In addition, in the event of a
breach of Section 10 of this Agreement by the Employee, the Employee
acknowledges that in addition to or in lieu of the Company seeking injunctive
relief, the Company may also seek a forfeiture of the cash severance payments
paid or payable to the Employee pursuant to Section 7 of this Agreement with
respect to the period of the breach in an amount equal to (i) the value ascribed
to the non-competition or non-solicitation provision in Section 10 that was
breached, multiplied by (ii) a fraction, the numerator of which is the period of
time that the Employee was in breach of such provision and the denominator of
which is the total duration of such provision in Section 10. The Employee
represents and acknowledges that, in light of the Employee’s experience and
capabilities, the Employee can obtain employment with an entity other than a
Competing Business or in a business engaged in other lines of business and/or of
a different nature than those engaged in by the Company or its Consolidated
Subsidiaries, and that the enforcement of a remedy by way of a temporary
restraining order or injunction will not prevent the Employee from earning a
livelihood. Each of the remedies available to the Company in the event of a
breach by the Employee shall be cumulative and not mutually exclusive.


20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.


21.    Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


22.    Entire Agreement. This Agreement embodies the entire agreement between
the Company and the Employee with respect to the matters agreed to herein. All
prior agreements between the Company and the Employee with respect to the
matters agreed to herein, including the Prior Agreement, are hereby superseded
and shall have no force or effect.


17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
HOMETRUST BANCSHARES, INC.


    
By: Craig C. Koontz
Its: Chairman, Compensation Committee


EMPLOYEE


    
Dana L. Stonestreet






































    
























18